Exhibit 10.2
EXECUTION VERSION

LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of September 24,
2013 by and among Gary L. Tilkin, a natural person and resident of Michigan
(“Lender”) and GAIN CAPITAL HOLDINGS, INC., a Delaware corporation (“Borrower”),
provides the terms applicable to certain indebtedness incurred by Borrower to
Lender as part of the consideration paid to the Seller (as defined in the Stock
Purchase Agreement). The parties agree as follows:
1ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2    TERM LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Lender
the outstanding principal amount of the Term Loan and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.2    Term Loan.
(a)    On the Closing Date, subject to the terms and conditions set forth
herein, Lender will make a term loan to Borrower in an amount equal to
$33,199,918.00 (the “Term Loan”) which shall be deemed to be funded on the
Closing Date as part of the payment by Borrower of the Purchase Price (as
defined in the Stock Purchase Agreement).
(b)    On the Closing Date, Borrower shall execute and deliver to Lender a
promissory note (in a customary form) payable to the order of Lender and
evidencing the Term Loan.
2.3    Repayment of Term Loan; Interest Payments; Automatic Principal Reduction.
(a)    Borrower shall repay the principal of the Term Loan and shall pay
interest thereon pursuant to the terms set forth herein which, as of the Closing
Date, require Borrower to pay (i) quarterly payments of interest on the last
calendar day of each calendar quarter (each such date, an “Interest Payment
Date”) at the rate set forth in Section 2.4(b), (ii) quarterly installments of
principal on the last calendar day of each calendar quarter commencing with the
first full calendar quarter following the Final Settlement Reference Date in the
amounts set forth in Section 2.5(a), and (iii) such additional quarterly
installments as may be required under Section 2.5(b) (the payments required
under Section 2.5(a) and 2.5(b) each, a “Term Loan Payment”), in each case
subject to adjustment pursuant to Section 2.6(c). Borrower’s final Term Loan
Payment, due on the Maturity Date, shall include all outstanding principal and
accrued and unpaid interest under the Term Loan. Without limiting any fees or
amounts to be paid by Borrower upon a prepayment as contemplated hereunder (if
any), Borrower may, by giving at least one (1) Business Day’s notice to Lender,
prepay the Term Loan in whole or in part (any such partial prepayment being
applied to the Term Loan Payments in direct order of maturity thereof).
(b)    Notwithstanding anything to the contrary herein, the principal amount of
the Term Loan shall be automatically adjusted in an amount equal to the Net
Adjustment Amount (as defined in the Stock Purchase Agreement) pursuant to
Section 2.05 of the Stock Purchase Agreement.
(c)    Notwithstanding anything to the contrary herein, upon written notice by
Borrower to Lender of the exercise by Borrower of its setoff right pursuant to
the last sentence of Section 12.11(a) or pursuant to Section 12.11(b), the
principal amount of the Term Loan shall be automatically reduced by the amount
set forth in such notice.
2.4    Payment of Interest on the Term Loan.



    



--------------------------------------------------------------------------------



(a)    Computation of Interest. Interest on the Term Loan and all fees payable
hereunder shall be computed on the basis of a 360-day year and the actual number
of days elapsed in the period during which such interest accrues. In computing
interest on the Term Loan, the date of payment shall be excluded.
(b)    Interest Rate. Subject to Section 2.4(c), the principal amount
outstanding under the Term Loan shall accrue interest at a rate per annum equal
to 8.00%. Interest on the Term Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any prepayment of the
Term Loan pursuant to this Agreement for the portion of the Term Loan so prepaid
and upon payment (including prepayment) in full thereof.
(c)    Default Rate. After an Event of Default, Obligations shall bear interest
at a rate of ten percent (10.0%) (the “Default Rate”). Payment or acceptance of
the increased interest provided in this Section 2.4(c) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Lender.
(d)    Intentionally omitted.
(e)    Payments. Unless otherwise provided, interest is payable on the Interest
Payment Date.
2.5    Repayment of Principal on the Term Loan.
(a)    Quarterly Installments. Subject to Section 2.6, Borrower shall repay the
Term Loan in equal quarterly installments of One Million Five Hundred Thousand
Dollars ($1,500,000.00) on the last calendar day of each calendar quarter
commencing with the first full calendar quarter following the Final Settlement
Reference Date, with all outstanding principal due on the Maturity Date.
(b)    Additional Quarterly Installments. In addition to the amounts set forth
in Section 2.5(a), Borrower shall make additional quarterly repayments as
follows:
(i)    If, for any of the first four full calendar quarters completed following
the Final Settlement Reference Date, Borrower’s EBITDA shall be equal to or
exceed Seven Million Five Hundred Thousand Dollars ($7,500,000.00) (the “First
Year EBITDA Threshold”), Borrower shall make additional quarterly repayments of
(x) Five Hundred Thousand Dollars ($500,000.00) and (y) an additional Five
Hundred Thousand Dollars ($500,000.00) for each whole multiple of Seven Million
Five Hundred Thousand Dollars ($7,500,000.00) in excess of the First Year EBITDA
Threshold, in each case to be paid on the last calendar day of the calendar
quarter following the quarter for which EBITDA is equal to or exceeds the First
Year EBITDA Threshold.
(ii)    If, for any calendar quarter completed following the first four full
calendar quarters after the Final Settlement Reference Date, Borrower’s EBITDA
shall be equal to or exceed Five Million Dollars ($5,000,000.00) (the “EBITDA
Threshold”), Borrower shall make additional quarterly repayments of (x) Five
Hundred Thousand Dollars ($500,000.00) and (y) an additional Five Hundred
Thousand Dollars ($500,000.00) for each whole multiple of Five Million Dollars
($5,000,000.00) in excess of the EBITDA Threshold, in each case to be paid on
the last calendar day of the calendar quarter following the quarter for which
EBITDA is equal to or exceeds the EBITDA Threshold.
2.6    Mandatory Prepayments.
(a)    Liquidity Events. On each occasion that a Liquidity Event occurs, (i)
unless Borrower has delivered a Reinvestment Notice in respect thereof, Borrower
shall, within five (5) Business Days after the receipt of Net Cash Proceeds from
such Liquidity Event, prepay, in accordance with Section 2.6(c), a principal
amount of the Term Loan in an amount equal to 100% of the Net Cash Proceeds
received by Borrower from such Liquidity Event, and (ii) if a Reinvestment
Notice shall have been delivered in respect thereof, on the applicable
Reinvestment Prepayment Date, Borrower shall prepay, in accordance with Section
2.6(c), a principal amount of the Term Loan in an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Liquidity Event;
provided that in either such case, the prepayment set forth in this Section
2.6(a) shall apply solely to the extent that the Net Cash Proceeds received by
Borrower from the applicable Liquidity Event shall exceed Five Million Dollars
($5,000,000.00) and then only to the extent of such excess; provided further
that the aggregate amount of Net Cash Proceeds that may be retained



    



--------------------------------------------------------------------------------



by Borrower pursuant to the preceding proviso shall not exceed Twenty Five
Million Dollars ($25,000,000.00) in any calendar year.
(b)    Excess Capital. If, as a result of the merger, amalgamation or other
combination of the business and operations of any of Borrower’s Subsidiaries and
any entity acquired, directly or indirectly, by Borrower pursuant to the Stock
Purchase Agreement, the surviving Subsidiary in such transaction has available
capital in excess of the applicable Minimum Regulatory Capital (“Excess
Capital”), then Borrower shall prepay, in accordance with Section 2.6(c), a
principal amount of the Term Loan in an amount equal to 50% of such Excess
Capital. Such prepayment shall be made within ten (10) Business Days after
receipt of any Governmental Approval required for the release of the Excess
Capital by the applicable Subsidiary; provided that, notwithstanding the
foregoing, no prepayment shall be required to be made pursuant to this Section
2.6(b) prior to the Final Settlement Reference Date. For purposes of this
Agreement, “Minimum Regulatory Capital” means, with respect to any Subsidiary,
the sum of (i) the minimum capital required to be maintained by such Subsidiary
by any Governmental Authority with regulatory oversight over such Subsidiary,
plus (ii) any additional capital necessary in order to satisfy any “early
warning” or similar threshold imposed by such Governmental Authority, plus (iii)
such additional capital as reasonably deemed necessary by Borrower to provide a
commercially reasonable cushion in excess of any applicable “early warning” or
similar threshold, in an amount consistent with Borrower’s past practice.
(c)    Application of Mandatory Prepayments. Any amounts required to be paid
pursuant to Section 2.6(a) or Section 2.6(b) shall be applied in inverse order
of maturity to the payments required under Section 2.5(a) and, if applicable,
Section 2.5(b).
2.7    Intentionally omitted.
2.8    General Provisions Regarding Payments. All payments (including
prepayments) to be made by Borrower under any Loan Document shall be made in
immediately available funds in U.S. Dollars, without setoff or counterclaim
(except as provided in Section 12.11), before 12:00 p.m. Eastern time on the
date when due. Payments of principal and/or interest received after 12:00 p.m.
Eastern time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
2.9    Termination. Borrower may terminate this Agreement by providing written
notice thereof to Lender and paying all outstanding Obligations.
3    CONDITIONS PRECEDENT
3.1    Conditions Precedent to Term Loan. Lender’s obligation to make the Term
Loan on the Closing Date is subject to the conditions precedent that (i) all
conditions precedent to the consummation of the Closing (as defined in the Stock
Purchase Agreement) set forth in Article 10 of the Stock Purchase Agreement
shall have been satisfied and (ii) Lender shall have received, in form and
substance reasonably satisfactory to Lender, the following:
(a)    a counterpart of this Agreement signed on behalf of Borrower;
(b)
duly executed copies of each other Loan Document (including, without limitation,
a duly executed copy of (i) the Perfection Certificate executed by Borrower and
(ii) Control Agreements executed by Borrower and the applicable depositary
institution, securities intermediary or commodity intermediary, as applicable,
for each Collateral Account set forth in the Perfection Certificate) reasonably
satisfactory to Lender;

(c)
a certificate of Borrower’s Secretary or Assistant Secretary certifying as to
the incumbency and genuineness of the signature of each officer of Borrower
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation of Borrower and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, (B) the bylaws or other governing document of Borrower as in
effect on the Closing Date, (C) resolutions duly adopted by the Board of
Directors of Borrower authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan




    



--------------------------------------------------------------------------------



Documents to which it is a party and (D) a certificate dated as of a recent date
certifying to the good standing of Borrower under the laws of its jurisdiction
of organization;
(d)
a certificate of the Secretary or Assistant Secretary of Gain Holdings, LLC
certifying as to the incumbency and genuineness of the signature of each officer
of Gain Holdings, LLC executing a Loan Document to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
certificate of formation of Gain Holdings, LLC and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of formation, (B) the limited liability company agreement of Gain
Holdings, LLC as in effect on the Closing Date, (C) resolutions duly adopted by
the governing body of Gain Holdings, LLC authorizing and approving the
execution, delivery and performance of the Loan Documents to which it is a party
and the transactions contemplated thereunder (D) a certificate dated as of a
recent date certifying to the good standing of Gain Holdings, LLC under the laws
of its jurisdiction of organization;

(e)
a favorable written opinion (addressed to Lender and dated the Closing Date) of
(i) Davis Polk & Wardwell LLP, New York counsel for Borrower and Guarantor, and
(ii) Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel for Borrower and
Guarantor, each covering such customary matters relating to Borrower, this
Agreement, the other Loan Documents or the transactions contemplated hereunder
or thereunder as Lender shall reasonably request;

(f)
results of a Lien search made against Borrower under the Uniform Commercial Code
as in effect in each jurisdiction in which filings or recordations under the
Uniform Commercial Code should be made to evidence or perfect the prospective
security interests of Lender in the Collateral, indicating that the Collateral
to be pledged by Borrower is free and clear of any Lien (except for Permitted
Liens and other Liens that are being released in accordance with clause (g)
below); and

(g)
evidence reasonably satisfactory to it that the Amended and Restated Loan and
Security Agreement, dated as of September 16, 2011, among Borrower, the lenders
party thereto from time to time, Silicon Valley Bank, as collateral agent and as
administrative agent, and JPMorgan Chase Bank, N.A., shall have been terminated
and cancelled and all Indebtedness thereunder shall have been fully repaid, and
any and all Liens thereunder shall have been terminated.

4    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants to Lender, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Lender, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected (other than in respect of commercial tort claims not
described in the following sentence) security interest in the Collateral
(subject only to Permitted Liens that may have superior priority to Lender’s
Lien under this Agreement). If Borrower shall acquire a commercial tort claim
(the acquisition of which shall be determined based upon the commencement of
litigation with respect thereto) with a reasonably anticipated value equal to
Five Hundred Thousand Dollars ($500,000.00) or more, Borrower shall promptly
notify Lender in a writing signed by Borrower of the general details thereof and
grant to Lender in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Lender.
If this Agreement is terminated, Lender’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations, Lender shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.
4.2    Authorization to File Financing Statements. Borrower hereby authorizes
Lender to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Lender
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Lender’s discretion.
5    REPRESENTATIONS AND WARRANTIES



    



--------------------------------------------------------------------------------



Borrower represents and warrants, with respect to itself, and its Subsidiaries:
5.1    Due Organization and Authorization; Power and Authority. Borrower and
each of its Subsidiaries are duly existing and in good standing, as Registered
Organizations in their respective jurisdictions of formation and are qualified
and licensed to do business and are in good standing in any jurisdiction in
which the conduct of their business or their ownership of property requires that
they be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business. Borrower has
previously delivered to Lender the Perfection Certificate. Borrower represents
and warrants to Lender that (a) Borrower’s exact legal name is that indicated on
the Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) except to the extent set forth in the Perfection Certificate,
Borrower (and each of its predecessors) has not, in the past five (5) years,
changed its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Closing Date to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Lender of such occurrence and provide Lender with Borrower’s
organizational identification number.
The execution, delivery and performance of the Loan Documents by Borrower and
Guarantor have been duly authorized, and do not (i) conflict with Borrower’s or
Guarantor’s organizational documents, (ii) contravene, conflict with, constitute
a default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect and
filings to perfect Liens granted under the Loan Documents) or (v) constitute an
event of default under any material agreement by which Borrower or any one of
its Subsidiaries is bound. Neither Borrower nor any of its Subsidiaries is in
default under any agreement to which it is a party or by which it is bound in
which the default would have (A) a material adverse effect on the business of
Borrower and its Subsidiaries (taken as a whole) or (B) any material adverse
impact on the ability of Borrower to satisfy the Obligations when due hereunder.
5.2    Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts (i) described in the
Perfection Certificate delivered to Lender in connection herewith, or (ii) of
which Borrower has given Lender notice and, in each case of deposit accounts
under clauses (i) or (ii), as to which Borrower has taken such actions as are
necessary to give Lender a perfected security interest therein. Except as noted
on the Perfection Certificate, Borrower is not a party to, nor is it bound by,
any Restricted License.
Borrower is the sole owner of the intellectual property which it owns or
purports to own and that is material to its business except for (a)
non-exclusive licenses granted to its customers in the ordinary course of
business, (b) over-the-counter software that is commercially available to the
public, and (c) material intellectual property licensed to Borrower and noted on
the Perfection Certificate. Each patent which it owns or purports to own and
which is material to Borrower’s business is valid and enforceable, and no part
of the intellectual property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part. To the best of Borrower’s knowledge, no claim has been made
that any part of the intellectual property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business.
5.3    Intentionally omitted.
5.4    Financial Statements; Financial Condition. The annual consolidated
financial statements for Borrower and its Subsidiaries for the years ending
December 31, 2012 and December 31, 2011, and the quarterly consolidated
financial statements for Borrower and its Subsidiaries for the quarters ending
March 31, 2013 and June 30, 2013, delivered to Lender prior to the Closing Date
fairly present in all material respects Borrower’s consolidated



    



--------------------------------------------------------------------------------



financial condition as of the end of each such period and Borrower’s
consolidated results of operations for each such period. Since December 31,
2012, there has been no material adverse change in the business of Borrower and
its Subsidiaries, taken as a whole.
5.5    Solvency. As of the Closing Date, (i) the fair salable value of
Borrower’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities, (ii) Borrower is not left with unreasonably small
capital after the transactions in this Agreement; and (iii) Borrower is able to
pay its debts (including trade debts) as they mature.
5.6    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act. Borrower has not violated
any laws, ordinances or rules, the violation of which would reasonably be
expected to have a material adverse effect on its business. None of Borrower’s
or any of its Subsidiaries’ properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Except to the extent that the failure to do so would not
have (a) a material adverse effect on the business of Borrower and its
Subsidiaries (taken as a whole) or (b) any material adverse impact on the
ability of Borrower to satisfy the Obligations when due hereunder, Borrower and
each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Government Authorities that are necessary to continue their respective
businesses as currently conducted.
5.7    Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
5.8    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower and its Subsidiaries
have timely paid all material foreign, federal, state and local taxes owed by
Borrower, except for taxes which are being contested in good faith by
appropriate proceedings promptly and diligently instituted and conducted and for
which adequate reserves have been provided. Borrower or its Subsidiaries have
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower and its
Subsidiaries have not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan, in each case which would reasonably be
expected to result in any material liability of Borrower or such Subsidiaries,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
5.9    Intentionally omitted.
5.10    Intentionally omitted.
5.11    Organizational Structure. The capital structure of Borrower and its
Subsidiaries, as detailed on Schedule 5.11, will not change without the prior
written consent of Lender, except for (a) the Proposed Reorganization and (b)
any other change that (i) would not have a material adverse effect on the
business of Borrower and its Subsidiaries (taken as a whole) and (ii) does not
have any material adverse impact on the ability of Borrower to satisfy the
Obligations when due hereunder.
5.12    Full Disclosure. No written representation, warranty or other statement
of Borrower or its Subsidiaries in (i) the Perfection Certificate delivered
pursuant to Section 3.1(b)(i) or any other certificate delivered pursuant to
Section 3.1 hereof or (ii) any certificate given to Lender following the Closing
Date in connection with this Agreement, as of the date such representations,
warranties, or other statements were made, taken together with all such written
certificates given to Lender pursuant to this Agreement as of such date,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates not
misleading (it being recognized by Lender that the projections and forecasts
provided by Borrower (with respect to Borrower or its Subsidiaries) in good
faith and based upon reasonable assumptions are not viewed as facts and that
actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).
6    AFFIRMATIVE COVENANTS



    



--------------------------------------------------------------------------------



Borrower shall do all of the following, with respect to itself, and (other than
with respect to Section 6.6) its Subsidiaries:
6.1    Government Compliance.
Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on the business or operations of either (i)
Borrower or (ii) its Subsidiaries (taken as a whole). Borrower shall comply, and
have each Subsidiary comply, with all laws, ordinances and regulations to which
it is subject, the noncompliance with which would have (a) a material adverse
effect on the business of Borrower and its Subsidiaries (taken as a whole), or
(b) any material adverse impact on the ability of Borrower to satisfy the
Obligations when due hereunder.
6.2    Financial Statements, Reports, Certificates.
(d)    Deliver to Lender: (i) as soon as available, but no later than forty-five
(45) days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during the period certified by a Responsible Officer, such certification to be
in a form reasonably acceptable to Lender; (ii) as soon as available, but no
later than one hundred fifty (150) days after the last day of Borrower’s fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Lender in its reasonable discretion; (iii) within five (5) days of delivery,
copies of all financial statements and reports made available to Borrower’s
security holders or to any holders of Subordinated Debt; (iv) within five (5)
days of filing, copies of all periodic and other reports, proxy statements and
other materials filed by Borrower with the SEC, any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be
(documents required to be delivered pursuant to the terms of this Section 6.2(a)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents have been posted on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
which Borrower posts such documents or provides a link thereto on Borrower’s
website on the internet at Borrower’s website address); (v) contemporaneously
with the submission of such filings or the delivery of such reports, copies of
(A) the monthly reports delivered to the Commodity Futures Trading Commission
and (B) all monthly reports delivered to, and the annual examination conducted
by, the National Futures Association; (vi) a prompt report of any Default or
Event of Default of which Borrower has knowledge or any legal actions pending
or, to the knowledge of Borrower, threatened against Borrower or any of its
Subsidiaries that would reasonably be expected to result in damages or costs to
Borrower or any of its Subsidiaries of Five Hundred Thousand Dollars
($500,000.00) or more (but excluding, for the avoidance of doubt, any actions in
respect of the Shared Liabilities); and (vii) budgets, sales projections,
operating plans and other financial information reasonably requested by Lender.
(e)    Concurrently with each delivery of financial statements pursuant to
clause (i) or clause (ii) of Section 6.2(a), deliver to Lender a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in
Section 6.7 of this Agreement.
(f)    Commencing with the month ending October 31, 2013, within forty-five (45)
days after the last day of each month, deliver to Lender a summary of the
Unrestricted Cash of Borrower and its wholly-owned Subsidiaries in form and
detail reasonably acceptable to Lender.
6.3    Intentionally omitted.
6.4    Taxes; Pensions. Make, and cause each of its Subsidiaries to make, timely
payment of all foreign, federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower or its Subsidiaries are contesting
pursuant to the terms of Section 5.8 hereof) and shall deliver to Lender, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.
6.5    Insurance. (a) Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s and each Subsidiary’s industry
and location; and (b) not change the types of insurance, or the



    



--------------------------------------------------------------------------------



respective levels of insurance coverage for such types of insurance, currently
maintained by Borrower and its Subsidiaries if such change would be reasonably
likely to adversely affect the interests of Lender under this Agreement.
6.6    Collateral Accounts. Provide Lender five (5) days prior written notice
before establishing any Collateral Account at or with any bank or financial
institution. In addition, for each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution at
or with which any Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Lender’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Lender. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Lender by Borrower as
such.
6.7    Financial Covenants.
Starting with the fiscal quarter ended December 31, 2013 and for each subsequent
fiscal quarter, Borrower and its Subsidiaries shall maintain on a consolidated
basis as of the last day of each such fiscal quarter:
(a)    Debt Service Coverage Ratio. A ratio of EBITDA for the twelve-month
period ending on the last day of such fiscal quarter to the aggregate amount of
Borrower’s scheduled principal and interest payments for borrowed money during
such twelve-month period of at least (i) in the case of each such fiscal quarter
ending on or prior to December 31, 2014, 1.25 to 1.0 and (ii) in the case of
each subsequent fiscal quarter, 2.5 to 1.0; and
(b)    Total Funded Debt/EBITDA. A Total Funded Debt Ratio (with respect to the
immediately preceding twelve (12) month period) of a maximum of (i) in the case
of each such fiscal quarter ending on or prior to December 31, 2014, 4.0 to 1.0
and (ii) in the case of each such subsequent fiscal quarter, 2.0 to 1.0;
provided, that if any Permitted Acquisition shall have been consummated during
the applicable twelve-month period, the calculations required under Section
6.7(a) and Section 6.7(b) may, at the election of Borrower, be made on a Pro
Forma Basis.
6.8    Protection of Intellectual Property Rights.
(a)    (i) Protect, defend and maintain the validity and enforceability of its
material intellectual property; (ii) promptly advise Lender in writing of
material infringements of its intellectual property; and (iii) not allow any
intellectual property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Lender’s written consent.
(b)    Provide written notice to Lender within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Lender reasonably requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Lender to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Lender to have the ability in the event of a liquidation of any Collateral
to dispose of such Collateral in accordance with Lender’s rights and remedies
under this Agreement and the other Loan Documents.
6.9    Intentionally omitted.
6.10    Intentionally omitted.
6.11    Intentionally omitted.
6.12    Further Assurances. Borrower shall execute any further instruments and
take further action as Lender reasonably requests to perfect (other than in
respect of commercial tort claims not described in the second sentence of
Section 4.1) or continue Lender’s Lien in the Collateral or to effect the
purposes of this Agreement.



    



--------------------------------------------------------------------------------



6.13    Post-Closing Obligations. If, as of any date on or following the date
that is 30 days following the Closing Date, the average daily balance in
Borrower’s checking account held with Silicon Valley Bank under account number
3300513593 (the “SVB Account”) exceeds $1,000,000 for the preceding consecutive
90-day period, Borrower shall use commercially reasonable efforts to cause to be
delivered to Lender an opinion reasonably satisfactory to Lender from California
counsel as to the perfection of Lender’s security interest in the SVB Account.
7    NEGATIVE COVENANTS
Borrower and (other than with respect to Section 7.6) its Subsidiaries shall not
do any of the following without Lender’s prior written consent:
7.1    Dispositions. Except for (i) transactions required to effect the Proposed
Reorganization and (ii) any Transfer of any equity interests or assets of SL
Bruce Financial Corporation or Gain Capital Securities, Inc., convey, sell,
lease, transfer or otherwise dispose of (collectively, “Transfer”), or permit
any of its Subsidiaries to Transfer, all or any part of its business or
property, except for Transfers (a) of Inventory in the ordinary course of
business; (b) of worn‑out or obsolete Equipment; (c) constituting Permitted
Liens or Permitted Investments; (d) of property by any Subsidiary that is not a
Guarantor to Borrower or any other Subsidiary or by a Guarantor to Borrower; (e)
of stock in a Subsidiary (other than Gain Holdings, LLC or Gain Capital Group,
LLC) to Borrower or any other Subsidiary; (f) of non-exclusive licenses for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business and licenses that could not result in a legal transfer of title of the
licensed property but that may be exclusive in respects other than territory and
that may be exclusive as to territory only as to discreet geographical areas
outside of the United States; and (g) other Transfers, provided that, in the
case of this clause (g), (i) no Default or Event of Default has occurred and is
continuing or would exist immediately after giving effect to the transactions,
(ii) the consideration received for such Transfer shall be in an amount at least
equal to the fair market value thereof, as determined by Borrower in good faith,
(iii) no less than 80% of the consideration shall be paid in cash or Cash
Equivalents, and (iv) if the consideration received for such Transfer is in an
amount greater than One Million Dollars ($1,000,000.00), Borrower shall have
delivered fifteen (15) days prior written notice of such Transfer demonstrating
compliance with the conditions set forth in this clause (g). Borrower shall not
enter into an agreement with any Person other than Lender which restricts the
subsequent granting of a security interest in the intellectual property.
7.2    Changes in Business, Management, Ownership, Control, or Business
Locations. (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably complementary thereto (including as
contemplated by the Stock Purchase Agreement); (b) liquidate or dissolve; or
(c) in addition to and subject to Section 5.11, enter into any transaction or
series of related transactions in which the stockholders of Borrower immediately
prior to the first such transaction own less than 50% of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions (other than by the sale of Borrower’s equity securities in
a public offering or to venture capital investors so long as Borrower identifies
to Lender the venture capital investors prior to the closing of the
transaction).
Borrower shall not, without at least thirty (30) days prior written notice to
Lender: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Ten Thousand
Dollars ($10,000.00) in Borrower’s assets or property), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except (a) the GFT Acquisition or
(b) where (i) immediately after such transaction and after paying the purchase
price and related transaction expenses, closing costs and fees therefor,
Borrower and its wholly-owned Subsidiaries would have One Hundred Million
Dollars ($100,000,000.00) in Unrestricted Cash; (ii) no Default or Event of
Default has occurred and is continuing or would exist immediately after giving
effect to the transactions (and Borrower shall have delivered a certificate to
such effect); (iii) if such merger, consolidation or acquisition involves
Borrower, Borrower is the surviving legal entity; (iv) Borrower shall be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 6.7(a)(ii) and 6.7(b)(ii) as of the end of the most recently completed
fiscal quarter for which financial statements have been delivered (and Borrower
shall have delivered to Lender a certificate demonstrating such compliance,
including reasonably detailed calculations setting for such compliance) and (v)
if the aggregate consideration paid or payable by Borrower and its Subsidiaries
in such transaction



    



--------------------------------------------------------------------------------



equals or exceeds $15,000,000 (as determined in good faith by Borrower), such
transaction shall have been approved by the board of directors of Borrower (each
transaction described in this clause (b), a “Permitted Acquisition”; provided,
that, in addition, the GFT Acquisition shall be deemed to constitute a Permitted
Acquisition for all purposes of this Agreement); provided, that the aggregate
cash consideration paid by Borrower and its Subsidiaries in respect of Permitted
Acquisitions (other than cash consideration financed with the proceeds of any
sale, issuance or other Transfer of any capital stock or other equity interests
of Borrower to the extent such amounts are not required to be applied to prepay
the Term Loan in accordance with Section 2.6(a)) shall not exceed $35,000,000 in
any period of 12 consecutive months following the Closing Date. A Subsidiary may
merge or consolidate with or into another Subsidiary or Borrower; provided,
however, that (x) if the applicable Subsidiary is a Guarantor, such Subsidiary
must be the surviving legal entity or (y) if such merger or consolidation
involves Borrower, Borrower must be the surviving legal entity.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Lender) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
intellectual property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Lien” herein.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof.
7.7    Distributions; Investments; Bonuses. (a) Directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so; or (b) pay any dividends or make any distribution or payment or
redeem, retire or purchase any capital stock, provided, however, Borrower may
make a dividend, distribution or payment or otherwise redeem, retire, or
purchase any stock so long as immediately after such dividend, redemption or
repurchase, Borrower and its wholly-owned Subsidiaries would have One Hundred
Million Dollars ($100,000,000.00) in Unrestricted Cash, and provided further no
Event of Default has occurred or would result; or (c) allow Gain Holdings, LLC
to transfer any of its stock or beneficial ownership of Gain Capital Group, LLC
without the prior written consent of Lender.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for (x)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person and (y) any
transactions in respect of the Shared Liabilities.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Lender.
7.10    Compliance. In the case of Borrower or Guarantor, become an “investment
company” or a company controlled by an “investment company”, under the
Investment Company Act of 1940, as amended, or undertake as one of its important
activities extending credit to purchase or carry margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System); fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act, or any other law or regulation, if such
failure would reasonably be expected to have (a) a material adverse effect on
the business of Borrower and its Subsidiaries (taken as a whole) or (b) any
material adverse impact on the ability of Borrower to satisfy the Obligations
when due hereunder, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which would reasonably be expected to result in any material liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.



    



--------------------------------------------------------------------------------



8    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on the Term Loan on its due date, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period will not apply to payments due on the
Maturity Date). During the cure period, the failure to cure the payment default
is not an Event of Default;
8.2    Covenant Default.
(a) Borrower or its Subsidiaries fails or neglects to perform any obligation in
Sections 6.1 (as it pertains to Borrower’s legal existence and good standing),
6.2, 6.6, 6.7, or 6.8, or violates any covenant in Section 7; or
(b) Borrower or its Subsidiaries fails or neglects to perform, keep, or observe
any other term, provision, condition, covenant or agreement contained in this
Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8 below) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower or such Subsidiary be cured within such ten
(10) day period, and such default is likely to be cured within a reasonable
time, then Borrower or such Subsidiary shall have an additional period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default. Grace periods provided under this section shall
not apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;
8.3    Intentionally omitted.
8.4    Attachment. (a) Any material portion of Borrower’s and/or its
Subsidiaries’ assets is attached, seized, levied on, or comes into possession of
a trustee or receiver and the attachment, seizure or levy is not removed in ten
(10) days; (b) [intentionally omitted]; (c) Borrower and/or its Subsidiaries is
enjoined, restrained, or prevented by court order from conducting a material
part of its business; (d) [intentionally omitted]; or (e) a notice of lien,
levy, or assessment is filed against any of Borrower’s and/or its Subsidiaries’
assets by any government agency and not paid within ten (10) days after Borrower
receives notice. These are not Events of Default if stayed or if a bond is
posted pending contest by Borrower;
8.5    Insolvency (a) Borrower and/or its Subsidiaries are unable to pay their
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower and/or its Subsidiaries begin an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Borrower and/or its Subsidiaries and not
dismissed or stayed within thirty (30) days;
8.6    Other Agreements. There is a default in any agreement to which Borrower,
its Subsidiaries, or any Guarantor is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of Five
Million Dollars ($5,000,000.00) or that would have (a) a material adverse effect
on the business of Borrower and its Subsidiaries (taken as a whole) or (b) any
material adverse impact on the ability of Borrower to satisfy the Obligations
when due hereunder;
8.7    Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Two Million Five Hundred Thousand
Dollars ($2,500,000.00) (not covered by independent third-party insurance, and
excluding any judgment in respect of the Shared Liabilities) shall be rendered
against Borrower and/or its Subsidiaries, and shall remain unsatisfied and
unstayed for a period of thirty (30) days after the entry thereof;
8.8    Misrepresentations. Borrower or Guarantor (or any Person acting for
Borrower or Guarantor) makes any representation, warranty, or other statement in
this Agreement, any Loan Document or in any writing delivered to Lender pursuant
to this Agreement or any Loan Document, and such representation, warranty, or
other statement is incorrect in any material respect when made;



    



--------------------------------------------------------------------------------



8.9    Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Lender, or any creditor that has
signed such an agreement with Lender breaches any terms of such agreement that
pertain to lien subordination, payment restrictions and/or enforcement
restrictions; or
8.10    Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.4, 8.5, 8.7, or 8.8. occurs with respect to
any Guarantor, (d) the death, liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Lender’s Lien in the collateral provided by Guarantor or in the
value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor.
9    RIGHTS AND REMEDIES
9.1    Rights and Remedies. While an Event of Default occurs and continues
Lender may, without notice or demand, do any or all of the following:
(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Lender);
(b)    [intentionally omitted];
(c)    settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Lender considers advisable, notify any
Person owing Borrower money of Lender’s security interest in such funds, and
verify the amount of such account;
(d)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Lender requests and make it available as Lender
designates. Lender may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Lender a license to
enter and occupy any of its premises, without charge, to exercise any of
Lender’s rights or remedies;
(e)    apply to the Obligations any amount held by Lender owing to or for the
credit or the account of Borrower;
(f)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks and advertising matter, or
any similar property as it pertains to the Collateral, in completing production
of, advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Section, Borrower’s rights under all
licenses and all franchise agreements inure to Lender;
(g)    deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
(h)    demand and receive possession of Borrower’s Books; and
(i)    exercise all rights and remedies available to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Lender as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any



    



--------------------------------------------------------------------------------



Account or drafts against Account Debtors; (c) settle and adjust disputes and
claims about the Accounts directly with Account Debtors, for amounts and on
terms Lender determines reasonable; (d) make, settle, and adjust all claims
under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Lender for its own benefit or a third party as the Code permits. Borrower
hereby appoints Lender as its lawful attorney-in-fact to sign Borrower’s name on
any documents necessary to perfect (to the extent such perfection is required
hereunder) or continue the perfection of any security interest regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full. Lender’s foregoing appointment as Borrower’s attorney in
fact, and all of Lender’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed.
9.3    Accounts Verification; Collection. If an Event of Default has occurred
and is continuing, Lender may notify any Person owing Borrower money of Lender’s
security interest in such funds and verify the amount of such account. After the
occurrence of an Event of Default, any amounts received by Borrower shall be
held in trust by Borrower for Lender, and, if requested by Lender, Borrower
shall immediately deliver such receipts to Lender in the form received from the
Account Debtor, with proper endorsements for deposit.
9.4    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lender may obtain such insurance or make such payment, and all amounts
so paid by Lender are Lender’s Expenses and immediately due and payable, bearing
interest at the Default Rate, and secured by the Collateral. Lender will make
reasonable efforts to provide Borrower with notice of Lender obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Lender are deemed an agreement to make similar payments in the
future or Lender’s waiver of any Event of Default.
9.5    Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing, Lender may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Lender shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Lender for any deficiency. If Lender, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor
9.6    Lender’s Liability for Collateral. So long as Lender complies with
reasonable practices regarding the safekeeping of the Collateral in the
possession or under the control of Lender, Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.
9.7    No Waiver; Remedies Cumulative. Lender’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Lender and then is only
effective for the specific instance and purpose for which it is given. Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Lender has all rights and remedies provided under the Code, by law,
or in equity. Lender’s exercise of one right or remedy is not an election and
shall not preclude Lender from exercising any other remedy under this Agreement
or other remedy available at law or in equity, and Lender’s waiver of any Event
of Default is not a continuing waiver. Lender’s delay in exercising any remedy
is not a waiver, election, or acquiescence.
9.8    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Lender on which Borrower is
liable.
10    NOTICES



    



--------------------------------------------------------------------------------



All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Either Lender or Borrower
may change its mailing or electronic mail address or facsimile number by giving
the other party written notice thereof in accordance with the terms of this
Section 10.
If to Borrower:    Gain Capital Holdings, Inc.    135 US Highway 202/206    
    Suite 11    Bedminster, New Jersey 07921    Attention: Diego
Rotsztain    Fax: (866) 861-1673    Email:      drotsztain@gaincapital.com
with a copy to:        Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Leonard Kreynin
Fax: (212) 701-5800
Email: leonard.kreynin@davispolk.com




If to Lender:        Gary L. Tilkin
618 Kenmoor Ave S.E.
Grand Rapids, Michigan 49456
Fax: (616) 974-3663
Email: gtilkin@gftforex.com


with a copy to:    Sidley Austin LLP    One South Dearborn    Chicago, Illinois
60603    Attention: John O’Hare    Fax: (312) 853-7036    Email:
johare@sidley.com
11    CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
The law of the State of New York governs the Loan Documents without regard to
principles of conflicts of law. Borrower and Lender each submit to the exclusive
jurisdiction of the State and Federal courts in the City of New York; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Lender. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS



    



--------------------------------------------------------------------------------



WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
12    GENERAL PROVISIONS
12.1    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without prior written consent of
Lender (which may be granted or withheld in Lender’s discretion). Lender may not
assign this Agreement or any rights or obligations under it; provided that
Lender may assign all of its rights and obligations (but not a portion thereof)
under this Agreement to natural persons related to Lender or to estate planning
vehicles (together, “Eligible Assignees”), in each case solely for estate
planning purposes.
12.2    Indemnification. Borrower agrees to indemnify, defend and hold Lender
and its agents, attorneys, or any other Person affiliated with or representing
Lender harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any party other than Borrower against
Lender in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Lender’s Expenses incurred, or paid by Lender from,
following, or arising from transactions between Lender and Borrower (including
reasonable attorneys’ fees and expenses), except for (i) Claims and/or losses
directly caused by Lender’s gross negligence or willful misconduct, or (ii)
liabilities of Lender to Borrower directly resulting from claims brought by
Borrower against Lender.
12.3    Limitation of Actions. Any claim or cause of action brought by Borrower
against Lender, its agents, accountants, attorneys, or any other Person
affiliated with or representing Lender based upon, arising from, or relating to
this Agreement or any other Loan Document, or any other transaction contemplated
hereby or thereby or relating hereto or thereto, or any other matter, cause or
thing whatsoever, occurred, done, omitted or suffered to be done by Lender, its
agents, accountants or attorneys, shall be barred unless asserted by Borrower by
the commencement of an action or proceeding in a court of competent jurisdiction
by (a) the filing of a complaint within one year from the earlier of (i) the
date any of Borrower’s officer or directors had knowledge of the first act, the
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based, or (ii) the date this Agreement is terminated, and (b) the
service of a summons and complaint on Lender, or on any other person authorized
to accept service on behalf of Lender, within thirty (30) days thereafter.
Borrower agrees that such one-year period is a reasonable and sufficient time
for Borrower to investigate and act upon any such claim or cause of action. The
one-year period provided herein shall not be waived, tolled, or extended except
by the written consent of Lender in its sole discretion. This provision shall
survive any termination of this Agreement or any other Loan Document; provided,
however that this provision shall be inapplicable to Borrower’s setoff rights
under Section 12.11.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Amendments in Writing; Integration. All amendments to this Agreement
must be in writing and signed by Lender and Borrower. This Agreement, the Loan
Documents and the Stock Purchase Agreement represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement, the Loan
Documents and the Stock Purchase Agreement merge into this Agreement, the Loan
Documents and the Stock Purchase Agreement.
12.7    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
12.8    Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid satisfied. The obligation of Borrower in Section 12.2
to indemnify Lender shall survive until the statute of limitations with respect
to such claim or cause of action shall have run.



    



--------------------------------------------------------------------------------



12.9    Confidentiality. In handling any confidential information, Lender shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Eligible
Assignees (provided, however, Lender shall obtain such Eligible Assignee’s
agreement to the terms of this provision); (b) as required by law, regulation,
subpoena, or other order; (c) as Lender considers appropriate in exercising
remedies under the Loan Documents; and (d) to third-party service providers of
Lender so long as such service providers have executed a confidentiality
agreement with Lender with terms no less restrictive than those contained
herein. Confidential information does not include information that either: (i)
is in the public domain or in Lender’s possession when disclosed to Lender, or
becomes part of the public domain after disclosure to Lender; or (ii) is
disclosed to Lender by a third party, if Lender does not know that the third
party is prohibited from disclosing the information.
12.10    Lender’s Right of Set Off. Borrower hereby grants to Lender a lien,
security interest and right of set off as security for all Obligations to
Lender, whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender or any entity under the control of Lender
(including a Lender subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Lender may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
12.11    Escrow; Borrower Setoff.
(a)    If at any time one or more indemnification claims that shall have been
asserted in good faith by Borrower against Lender pursuant to Section 8.03 or
Section 11.02(a)(x) or (a)(y) of the Stock Purchase Agreement (any such claim, a
“Borrower SPA Claim”) shall be pending and unresolved, then for so long as any
Borrower SPA Claims remain pending and unresolved, such amount, if any, of the
principal payments required to be made by Borrower to Lender hereunder in
respect of the Term Loan (including, for the avoidance of doubt, mandatory
prepayments pursuant to Section 2.6) the making of which would, immediately
after giving effect thereto, cause the amount of all pending and unresolved
Borrower SPA Claims to exceed the outstanding principal amount of the Term Loan,
together with interest accruing hereunder on such principal amounts, shall not
be made to Lender but shall instead be deposited to an escrow account to be
established at a third party financial institution by the parties hereto in
accordance with customary escrow arrangements (all such payments in respect of
principal and interest so deposited, “Escrowed Amounts”); provided, that upon
such deposit, Borrower’s obligation to make such payments of principal and
interest to Lender shall be deemed satisfied; provided further, that the
outstanding principal owing to Lender under this Agreement shall not be reduced
by the Escrowed Amount. Promptly following the resolution (in whole or in part)
(a “Resolution”), through negotiations or litigation in an appropriate court of
jurisdiction determined pursuant to Section 13.07 of the Stock Purchase
Agreement, of any Borrower SPA Claim for which Escrowed Amounts exist, to the
extent such Resolution is in favor of Lender, the Escrowed Amounts in respect
thereof (including, for the avoidance of doubt, amounts paid by Borrower into
escrow in respect of interest and any earnings accrued upon funds in escrow)
shall be released to Lender and the outstanding principal owing to Lender under
this Agreement shall be reduced by the amount so released (other than amounts
reflecting interest paid by Borrower on the escrowed principal and any earnings
accrued upon funds in escrow). Promptly following the Resolution of any Borrower
SPA Claim for which Escrowed Amounts exist, to the extent such Resolution is in
favor of Borrower, (i) the Escrowed Amounts in respect thereof shall be released
to Borrower and (ii) the amount of such Escrowed Amounts (other than amounts
reflecting interest paid by Borrower on the escrowed principal and any earnings
accrued upon funds in escrow) so released to Borrower shall constitute a set off
against any liability or obligation of Borrower in respect of the principal
amount of the Term Loan.
(b)    If at any time one or more indemnification claims that shall have been
asserted in good faith by Borrower against Lender pursuant to Section
11.02(a)(z) of the Stock Purchase Agreement based upon a payment by Borrower or
any of its subsidiaries to a counterparty of a Shared Liability (a “Section
12.11(b) Indemnity Claim”), and if the Section 12.11(b) Indemnity Claim exceeds
the sum of the remaining Holdback Amount and the Additional Holdback Amount, if
any (each such term as defined in the Stock Purchase Agreement) pursuant to
Sections 2.06 and 11.02(a)(ii) of the Stock Purchase Agreement (any such excess
being referred to as the “Setoff Amount”), Borrower shall give Lender written
notice thereof (a “Set-Off Notice”), which Set-Off Notice shall set forth the
Setoff Amount. If Borrower delivers a Set-Off Notice, the outstanding principal
and accrued and unpaid interest owing to Lender under this Agreement shall be
reduced by the Set-Off Amount set forth in such Set-Off Notice, with such
Set-Off Amount



    



--------------------------------------------------------------------------------



applied first against accrued and unpaid interest under this Agreement and
second against the outstanding principal amount of the Term Loan (and against
the scheduled installments thereof in the direct order of maturity). The Set-Off
Amount so applied to the Term Loan balance shall be deemed to have been paid and
satisfied in full, and such offset shall be deemed effective as of the date of
the Set-Off Notice.
13    DEFINITIONS
13.1    Definitions. As used in this Agreement, the following terms have the
following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Applicable Haircut Percentage” is, as of any date of determination, the
percentage set forth in the following table corresponding to the outstanding
principal amount of the Term Loan as of such date:


Outstanding Principal Amount
of Term Loan
Applicable Haircut Percentage
 
 
Greater than $20 million
25
%
Greater than $8 million but less than or equal to $20 million
15
%
Less than or equal to $8 million
0
%
 
 



“Borrower” is defined in the preamble hereof
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) certificates of deposit issued
maturing no more than one (1) year after issue.
“Claims” is defined in Section 12.2.


“Closing Date” is defined in the Stock Purchase Agreement.


“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory



    



--------------------------------------------------------------------------------



provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes on the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.


“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account maintained by Borrower.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Communication” is defined in Section 10.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Lender pursuant to which Lender
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” is defined in Section 2.4(c).
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.
“EBITDA Threshold” is defined in Section 2.5(b).
“Eligible Assignees” is defined in Section 12.1.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.



    



--------------------------------------------------------------------------------



“Event of Default” is defined in Section 8.
“Excess Capital” is defined in Section 2.6(b).
“Final Settlement Reference Date” is defined in the Stock Purchase Agreement.
“First Year EBITDA Threshold” is defined in Section 2.5(b).
“Foreign Subsidiary” means any Subsidiary which is not organized under the laws
of the United States or any state or territory thereof or the District of
Columbia.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code with
such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, payment intangibles, contract rights, options to purchase or
sell real or personal property, rights in all litigation presently or hereafter
pending (whether in contract, tort or otherwise), insurance policies (including
without limitation key man, property damage, and business interruption
insurance), payments of insurance and rights to payment of any kind.
“GFT” is Global Futures and Forex, Ltd., a Michigan corporation.
“GFT Acquisition” is the acquisition by Borrower of 100% of the outstanding
stock of GFT pursuant to the Stock Purchase Agreement.
“Go-Forward Agreement” is defined in the Stock Purchase Agreement.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any present or future guarantor of the Obligations, including,
without limitation, Gain Holdings, LLC.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to the Term
Loan and other Indebtedness of Borrower, including, without limitation or
duplication, all commissions, discounts, or related amortization and other fees
and charges with respect to letters of credit and bankers’



    



--------------------------------------------------------------------------------



acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).
“Interest Payment Date” is defined in Section 2.3.
“Inventory” is all “inventory” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Lender” is defined in the preamble hereof.
“Lender’s Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Lender for preparing,
negotiating, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency
Proceedings).
“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.
“Liquidity Event” means any Transfer (or series of related Transfers) following
the Final Settlement Reference Date of any business unit, asset or property of
Borrower or any Subsidiary (including any sale, issuance or other Transfer
following the Final Settlement Reference Date of any capital stock or other
equity interests of (i) Borrower or (ii) a Subsidiary of Borrower (other than to
Borrower or another Subsidiary of Borrower)), whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
leased or licensed, other than any Transfer permitted under Section 7.1 (except
for Transfers following the Final Settlement Reference Date permitted under
Section 7.1(g), which shall be considered Liquidity Events); provided, that any
sale or issuance of capital stock or other equity interests of Borrower in
connection with management, director or employee stock option or other equity
compensation incentive plans shall not constitute a Liquidity Event.
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Pledge Agreement, any Control Agreement, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
executed by Borrower and/or any Guarantor for the benefit of Lender in
connection with this Agreement that is designated therein as a “Loan Document”,
all as amended, restated, or otherwise modified.
“Maturity Date” is September 24, 2018; provided that if the Final Settlement
Reference Date has not occurred on or before September 24, 2018, the Maturity
Date shall be extended to the Final Settlement Reference Date.
“Minimum Regulatory Capital” is defined in Section 2.6(b).
“Net Cash Proceeds” means, with respect to any Liquidity Event, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Subsidiaries from such
Liquidity Event, minus (ii) any bona fide direct costs and expenses incurred and
paid or payable in connection with such Liquidity Event, including (a) income or
gains taxes payable by the seller as a result of any gain recognized in
connection with such Liquidity Event, (b) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Term Loan) that is secured by a Lien on the stock or assets in question
and that is required to be repaid under the terms thereof as a result of such
Liquidity Event and (c) a reasonable reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of such Liquidity Event undertaken by
Borrower or any of its Subsidiaries in connection with such Liquidity Event;
provided that upon release of any such reserve, the amount released shall be
considered Net Cash Proceeds.
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period; provided, however, that Net Income
for any period shall be determined without taking into account (x) any charges,
expenses and payments during such period relating to the settlement of the
Shared Liabilities (including all professional and consulting fees and expenses
in connection therewith (including,



    



--------------------------------------------------------------------------------



for the avoidance of doubt, all fees and expenses payable to Ballintrae)) and
(y) payments made pursuant to any Go-Forward Agreement and any related expenses
or charges during such period.
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lender’s Expenses and other amounts Borrower owes Lender now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin, and the performance of
Borrower’s duties under the Loan Documents.
“Perfection Certificate” is that certain Perfection Certificate dated as of
September 24, 2013 delivered by Borrower to Lender in form and substance
customary for transactions of this type and reasonably satisfactory to Lender.
“Permitted Acquisition” is defined in Section 7.3.
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to Lender under this Agreement and the other Loan
Documents, and any guarantee thereof by a Guarantor;
(b)    Indebtedness existing on the Closing Date and shown on (x) the Perfection
Certificate or (y) Schedule 13.1 hereto;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    Indebtedness to brokers incurred in the ordinary course of business in
connection with ordinary course trading activities, and any unsecured guarantees
thereof;
(f)    Indebtedness for capital lease obligations and purchase money
Indebtedness not to exceed Six Million Dollars ($6,000,000.00) in the aggregate;
(g)    unsecured Indebtedness not to exceed Ten Million Dollars ($10,000,000.00)
in the aggregate; and
(h)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)    Investments shown on the Perfection Certificate and existing on the
Closing Date;
(b)    Investments consisting of Permitted Acquisitions;
(c)    Investments by Borrower in its Subsidiaries existing on the date hereof
and by Subsidiaries of Borrower in Borrower and other Subsidiaries of Borrower;
(d)    Investments (i) consisting of the GFT Acquisition (including any
Investments held by GFT as of the Closing Date) and (ii) required to effect the
Proposed Reorganization;
(e)    so long as no Default or Event of Default has occurred and is continuing
or would exist immediately after giving effect to the transactions, other
Investments in an amount not to exceed Ten Million Dollars ($10,000,000.00) in
the aggregate;
(f)    Cash Equivalents;
(g)    Investments constituting guarantees permitted under clause (a) or (e) of
the definition of “Permitted Indebtedness”; and



    



--------------------------------------------------------------------------------



(h)    Investments made (i) with the proceeds of any Liquidity Event to the
extent such amounts are not required to be applied to prepay the Term Loan in
accordance with Section 2.6(a) as a result of the delivery of a Reinvestment
Notice, (ii) with proceeds of any Indebtedness incurred by Borrower (to the
extent such Indebtedness is permitted under clauses (c) or (g) of the definition
of Permitted Indebtedness) and (iii) by Borrower with any property or assets
transferred to Borrower by any of its Subsidiaries in a transaction permitted
hereunder.
“Permitted Liens” are:
(a)    Liens existing on the Closing Date and shown on (x) the Perfection
Certificate or (y) Schedule 13.2 hereto or arising under this Agreement and the
other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Lender’s Liens;
(c)    Liens (i) securing Indebtedness permitted under clause (f) of the
definition of Permitted Indebtedness on assets acquired or held by Borrower
incurred for financing the acquisition of such assets (provided that such Liens
may extend to additions or accessions to such property or to any replacements
thereof), or (ii) existing on assets when acquired, if the Lien is confined to
the property and improvements and the proceeds of such assets;
(d)    Liens in the ordinary course of business on deposit, securities and other
accounts maintained by Borrower or any Subsidiary of Borrower with a financial
institution or broker that secure obligations of Borrower or such Subsidiary to
such financial institution or broker; and
(e)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Pledge Agreement” is that certain Pledge and Security Agreement dated as of
September 24, 2013 among Borrower and Lender.
“Pro Forma Adjustment” means, for any period of determination, (X) the pro forma
increase or decrease in EBITDA, documented in writing and projected by Borrower
in good faith as a result of, without duplication, (a) actions taken by or
expected to be taken prior to or during such period of determination or, in the
case of each Permitted Acquisition that shall have occurred during such period
or following the end of such period and prior to the applicable date on which
compliance is to be tested, within twelve months following the date of such
Permitted Acquisition, for purposes of realizing cost savings, operating expense
reductions, cost synergies or revenue enhancements arising out of such Permitted
Acquisition or (b) any additional costs, expenses or charges, accruals or
reserves incurred prior to or during such period of determination in connection
with each such Permitted Acquisition, all as set forth in a certificate signed
by a Responsible Officer of Borrower multiplied by (Y) except with respect to
any such increase or decrease relating to the GFT Acquisition, (1 minus the
Applicable Haircut Percentage); provided, that (i) the amount determined under
clause (X) with respect to any Permitted Acquisition for any period of
determination shall not exceed the amount, if any, that has been disclosed
publicly by Borrower with respect to such Permitted Acquisition for such period
of determination and (ii) the Pro Forma Adjustment shall be inapplicable to any
Permitted Acquisition if (A) the aggregate consideration paid or payable in such
Permitted Acquisition by Borrower and its Subsidiaries equals or exceeds
$10,000,000 (as determined in good faith by Borrower) and (B) such Permitted
Acquisition has not been approved by the board of directors of Borrower.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Permitted Acquisitions that shall have been
consummated during the applicable period or following the end of the applicable
period and on or prior to the date of determination, and the following
transactions in connection therewith, shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant: (i)
income statement items (whether positive or negative) attributable to the
property or Person subject to such Permitted Acquisition; (ii) any refinancing,



    



--------------------------------------------------------------------------------



prepayment, repurchase, retirement, repayment, redemption, defeasance or
extinguishment of Indebtedness and (iii) any Indebtedness incurred, issued,
obtained or assumed by Borrower or any Subsidiary in connection therewith.
“Proposed Reorganization” means (i) the merger, amalgamation or other
combination of the business and operations of Borrower or any of its
Subsidiaries and any entity acquired by Borrower pursuant to the Stock Purchase
Agreement (or any entity that is a subsidiary of any such entity acquired by
Borrower pursuant to the Stock Purchase Agreement) and (ii) any transfer of the
assets or equity securities of any entity acquired by Borrower pursuant to the
Stock Purchase Agreement (or of any entity that is a subsidiary of any such
entity acquired by Borrower pursuant to the Stock Purchase Agreement) to
Borrower or any Subsidiary.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Reinvestment Notice” is a written notice executed by a Responsible Officer
stating that Borrower, directly or through one or more of its Subsidiaries,
intends to invest (or commit to invest) the Net Cash Proceeds from a Liquidity
Event involving the sale of Borrower’s equity interests to (x) fund a joint
venture, strategic alliance or other commercial relationship with a customer,
supplier or other strategic partner of Borrower or an Investment in any
Subsidiary or (y) acquire, directly or indirectly, all or part of the tangible
or intangible assets or securities of another business, and in each case
identifying with reasonable specificity the applicable joint venture, strategic
alliance, other commercial relationship, Investment or business.
“Reinvestment Prepayment Amount” is, with respect to any Liquidity Event
involving the sale of Borrower’s equity interests, the excess, if any, of (a)
the Net Cash Proceeds relating thereto over (b) any amount expended prior to the
relevant Reinvestment Prepayment Date to (x) fund a joint venture, strategic
alliance or other commercial relationship with a customer, supplier or other
strategic partner of Borrower or (y) acquire, directly or indirectly, all or
part of the tangible or intangible assets or securities of another business.
“Reinvestment Prepayment Date” means, with respect to any Liquidity Event
involving the sale of Borrower’s equity interests, the earlier of (a) the date
occurring six months after such Liquidity Event and (b) the date on which
Borrower shall have determined not to (x) fund the joint venture, strategic
alliance or other commercial relationship with a customer, supplier or other
strategic partner of Borrower specified in the Reinvestment Notice or (y)
acquire, directly or indirectly, all or part of the tangible or intangible
assets or securities of the business specified in the Reinvestment Notice, in
each case with all or any portion of the relevant Net Cash Proceeds; provided
that if Borrower, directly or through one or more of its Subsidiaries, enters
into a binding agreement to invest such Net Cash Proceeds in the manner set
forth in clause (x) or (y) above within six months of the applicable Liquidity
Event, the period specified in clause (a) above shall be extended by an
additional three months following the date of entry into such agreement.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Lender’s right to sell any
Collateral.
“Schedule” is any attached schedule of exceptions.
“Set-Off Amount” is defined in Section 12.11(b).
“Set-Off Notice” is defined in Section 12.11(b).
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.



    



--------------------------------------------------------------------------------



“Shared Liabilities” is defined in the Stock Purchase Agreement.
“Shared Liabilities Claim” is defined in Section 12.11(b).
“Stock Purchase Agreement” is that certain Amended and Restated Stock Purchase
Agreement dated as of September 24, 2013 among Borrower, Lender and GFT.
“Subordinated Debt” is indebtedness incurred by Borrower (i) subordinated to all
of Borrower’s now or hereafter indebtedness to Lender (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
reasonably satisfactory to Lender entered into between Lender and the other
creditor), on terms reasonably acceptable to Lender and (ii) at a time when no
Default or Event of Default has occurred and is continuing or would exist
immediately after giving effect to the incurrence of such indebtedness.
“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
“SVB Account” is defined in Section 6.13.
“Term Loan” is defined in Section 2.2.
“Term Loan Payment” is defined in Section 2.3.
“Total Funded Debt” is the aggregate amount of all outstanding principal,
interest, fees and other costs arising out of any indebtedness of Borrower for
borrowed money. For the avoidance of doubt, “Total Funded Debt” includes the
Term Loan.
“Total Funded Debt Ratio” is, for the relevant testing period, a ratio of Total
Funded Debt to EBITDA.
“Transfer” is defined in Section 7.1.
“Unrestricted Cash” is the sum of (a) unrestricted cash and Cash Equivalents
plus (b) receivables due from brokers minus (c) payables due to customers.
[Signature page follows.]





    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
BORROWER:
GAIN CAPITAL HOLDINGS, INC.
By__/s/ Glenn Stevens            
Name:_Glenn Stevens            
Title:_Chief Executive Officer        


GARY L. TILKIN, as LENDER
By__/s/ Gary L. Tilkin            
Name:__Gary L. Tilkin            
Title:                    


Note:
All exhibits and schedules to this agreement have been omitted in accordance
with Item 601(b) of Regulation S-K. A copy of any omitted exhibits or schedules
will be furnished to the Securities and Exchange Commission upon request.




1


    

